Duckworth, Chief Justice.
Since, by the charter provision of the City of Gainesville (Section 29, as amended by Georgia Laws, 1951, p. 3305), a sale of city land for less than half of its last assessed value is forbidden unless the city commissioners unanimously agree to *sell it for less, and this *542agreement has the written concurrence of the city manager, and since the advertisement recited that the sale would be subject to confirmation by the city commission to complete the sale — the petition by the highest bidder to whom the auctioneer said it was sold, seeking specific performance, fails to allege any assessed value or confirmation, and grounds for the relief are not alleged, and the court did not err in dismissing the petition on general demurrer. Nor would alleged acts and statements of the individual commissioners operate as an estoppel to prevent the city from denying that the sale was confirmed.
Submitted October 14, 1958
Decided November 7, 1958
Rehearing denied November 19, 1958.
Brannon & Brannon, Stow & Andrews, for plaintiff in error.
Joe K. Telford, contra.

Judgment affirmed.


All the Justices concur.